



JOINDER AND FIRST AMENDMENT TO PLEDGE AGREEMENT


THIS JOINDER AND FIRST AMENDMENT, dated as of April 17, 2015 (this “Amendment”),
to the Pledge Agreement, dated as of February 28, 2013 (the “Pledge Agreement”)
by Hooper Holmes, Inc. (the “Original Pledgor”) in favor of ACF FinCo I LP, as
assignee of Keltic Financial Partners II, LP, a Delaware limited partnership
(the “Pledgee”), is by and between the Original Pledgor and Hooper Wellness,
LLC, a Kansas limited liability company (“Hooper Wellness,” and together with
the Original Pledgor, the “Pledgors”) and the Pledgee.
PRELIMINARY STATEMENTS
1.Reference is made to the Loan and Security Agreement, dated as of February 28,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), between the Pledgee and Original Pledgor.
2.The Pledgee has made advances to the Original Pledgor evidenced by the Note.
3.The Original Pledgor pledged to the Pledgee under the Pledge Agreement certain
Pledged Collateral.
4.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement and the Loan Agreement.
5.Hooper Wellness is executing this Amendment to become a Pledgor under the
Pledge Agreement.
6.Hooper Wellness will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Agreement and the other Loan Documents.
Accordingly, the Pledgee and the Pledgors agree as follows:
Section 1.The Disclosure Schedule of the Pledge Agreement is amended and
restated as set forth on Schedule A attached hereto.
Section 2.    Hooper Wellness, by its signature below, becomes a Pledgor under
the Pledge Agreement, in combination with the Old Pledgor, with the same force
and effect as if originally named therein as a Pledgor, and Hooper Wellness
hereby agrees to all the terms and provisions of the Pledge Agreement applicable
to it as a Pledgor thereunder. In furtherance of the foregoing, Hooper Wellness
does hereby create and grant to the Pledgee (and its successors and assigns),
for the benefit of the Pledgee (and its successors and assigns), a security
interest in and lien on all of its right, title and interest in and to the
pledged membership interests in Jefferson Acquisition, LLC specified in Schedule
A attached hereto. Each reference to a






--------------------------------------------------------------------------------



“Pledgor” in the Pledge Agreement shall be deemed to mean Hooper Wellness and
the Original Pledgor. The Pledge Agreement is hereby incorporated herein by
reference.
Section 3.    Each of the Pledgors represents and warrants to the Pledgee that
(i) this Amendment has been duly authorized, executed and delivered by each
Pledgor and constitutes each Pledgor’s legal, valid and binding obligation,
enforceable against such Pledgor in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and (ii) the representations and
warranties made by the Original Pledgor under the Pledge Agreement are true and
correct as they relate to Hooper Wellness on and as of the date hereof and are
hereby deemed repeated by Hooper Wellness as if set forth in full herein.
Section 4.    This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. This Amendment
shall become effective when the Pledgee shall have received counterparts of this
Amendment that, when taken together, bear the signatures of the Pledgors.
Delivery of an executed signature page to this Amendment by messenger,
facsimile, certified U.S. mail with return receipt request, or nationally
recognized overnight courier with receipt requested shall be as effective as
delivery of a manually executed counterpart of this Amendment.
Section 5.    Except as expressly supplemented and amended hereby, the Pledge
Agreement shall remain in full force and effect.
Section 6.    THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
Section 7.    If any provision of this Amendment is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties hereto shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 12(d) of the Pledge Agreement. All communications
and notices hereunder to Hooper Wellness shall be given to it at the address set
forth under its signature below.
Section 9.    The Pledgors agrees to reimburse the Lender for its costs and
expenses in connection with this Amendment, including the fees, disbursements
and other charges of counsel for the Lender.

2



--------------------------------------------------------------------------------



Section 10.    THIS AMENDMENT, THE PLEDGE AGREEMENT, AND THE OTHER LOAN
DOCUMENTS ARE THE FINAL EXPRESSION OF THE AGREEMENT BETWEEN THE PARTIES. THIS
AMENDMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL AGREEMENT OR OF
ANY CONTEMPORANEOUS ORAL AGREEMENT BETWEEN THE PARTIES. ANY AND ALL SUCH PRIOR
OR CONTEMPORANEOUS ORAL AGREEMENTS ARE EXPRESSLY SUPERSEDED BY THIS AMENDMENT.
THE PARTIES TO THIS AMENDMENT HEREBY ACKNOWLEDGE AND AFFIRM THAT NO UNWRITTEN
ORAL AGREEMENT BETWEEN THE PARTIES EXISTS.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
Section 11.    

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Hooper Wellness, the Original Pledgor and the Pledgee have
duly executed this Amendment as of the day and year first above written.
        
NEW PLEDGOR:


HOOPER WELLNESS, LLC




By: /s/ Henry E. Dubois
Name: Henry E. Dubois
Title: President






ORIGINAL PLEDGOR:


HOOPER HOLMES, INC.




By: /s/ Henry E. Dubois
Name: Henry E. Dubois
Title:    President






PLEDGEE:


ACF FINCO I LP, as assignee of Keltic Financial Partners II, LP




By: /s/ Oleh Szczupak
Name: Oleh Szczupak
Title: Vice President




ACKNOWLEDGMENT AND CONSENT
Each of the undersigned hereby acknowledges receipt of a copy of the Joinder and
First Amendment to the Pledge Agreement dated as of February 28, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time through the date hereof, the “Pledge Agreement”), among Hooper Holmes,
Inc., a New York corporation, Hooper Wellness, LLC, a Kansas limited liability
company and Keltic Financial Partners II, LP. Each of the undersigned shall be
bound by and comply with the terms of the Pledge Agreement insofar as such terms
are applicable to the undersigned.

HOOPER DISTRIBUTION SERVICES, LLC


By: Hooper Homes, Inc., its sole Manager


By: /s/ Henry E. Dubois
Name: Henry E. Dubois
Title:    President of Hooper Holmes, Inc.




HOOPER INFORMATION SERVICES, INC.


By: /s/ Henry E. Dubois
Name: Henry E. Dubois
Title:     President




MID-AMERICA AGENCY SERVICES, INCORPORATED


By: /s/ Henry E. Dubois
Name: Henry E. Dubois
Title:     President




HOOPER WELLNESS, LLC


By: /s/ Henry E. Dubois
Name: Henry E. Dubois
Title:    President




JEFFERSON ACQUISITION, LLC


By: /s/ Henry E. Dubois
Name: Henry E. Dubois
Title:     President








HOOPER KIT SERVICES, LLC,
formerly known as Heritage Labs International, LLC


By: Hooper Homes, Inc., its sole Member


By: /s/ Henry E. Dubois
Name: Henry E. Dubois
Title:     President of Hooper Holmes, Inc.


SCHEDULE A TO
JOINDER AND FIRST AMENDMENT TO PLEDGE AGREEMENT


DISCLOSURE SCHEDULE
Pledged Collateral


Issuer
Pledgor
Type or Class of
Interest Pledged
  
Certificate No.
No. of  
Shares or Units
Percentage
of Total Outstanding Shares or Units
Jefferson Acquisition, LLC
(a wholly-owned subsidiary of Hooper Wellness, LLC)


Hooper Wellness, LLC
Common membership units
N/A
TBD
100%
Hooper Wellness, LLC
(a wholly-owned subsidiary of Hooper Holmes, Inc.)
Hooper Holmes, Inc.
Common Membership units
N/A
TBD
100%
 
 
 
 
 
 
Hooper Distribution Services, LLC
(a wholly-owned subsidiary of Hooper Holmes, Inc.)


Hooper Holmes, Inc.
Common membership units
1
100
100%
Hooper Kit Services, LLC,
f/k/a Heritage Labs
International, LLC
(a wholly-owned subsidiary of Hooper Holmes, Inc.)
Hooper Holmes, Inc.
Common membership units
N/A
100
100%
 
 
 
 
 
 
Hooper Information Services, Inc.
(a wholly-owned subsidiary of Hooper Holmes, Inc.)


Hooper Holmes, Inc.
Common Stock
1
100
100%
Mid-America Agency Services, Incorporated
(a wholly-owned subsidiary of Hooper Holmes, Inc.)


Hooper Holmes, Inc.
Common Stock
21
797
100%




[Signature page to Joinder and First Amendment to Pledge Agreement]